Per Curiam: In this court both parties have contented themselves with filing the same briefs and arguments used by them in the Appellate Court, and no questions, therefore, are raised here which were not presented to and considered by that court. After giving the record careful consideration we find no grounds for disturbing the judgment of affirmance, As we are satisfied with both the reasoning and conclusions of the Appellate 'Court set forth in the foregoing opinion, we see no occasion for any further discussion, on our part, of the questions involved in the case. The judgment of the Appellate Court will be affirmed. Judgment, affirmed.